Name: Commission Regulation (EEC) No 1260/92 of 15 May 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /30 Official Journal of the European Communities 16. 5. 92 COMMISSION REGULATION (EEC) No 1260/92 of IS May 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients required for their application HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . In Part I of Annex I, CN code 1 1 03 13 19 is deleted and CN code 11031311 is replaced by CN code 1103 13 10 . 2. In Table 11-2 Chapter 1 1 of the Appendix to Annex I, CN code 11031311 is replaced by CN code 1103 13 10 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1641 /91 of 14 June 1991 (3), as last amended by Regulation (EEC) No 1 178/92 (4) ; Whereas Commission Regulation (EEC) No 2587/91 of 26 July 1991 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomencla ­ ture and on the Common Customs Tariff Q, deletes CN codes 1 1 03 13 11 and 1103 13 19 and introduces a new CN code 1103 13 10 from 1 January 1992 ; whereas Regulation (EEC) No 1641 /91 should be adapted from that date for the sake of consistency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 153, 17. 6. 1991 , p. 1 . (4) OJ No L 125, 11 . 5. 1992, p. 1 . 0 OJ No L 259, 16. 9 . 1991 , p. 1 .